ACCEPTED
                                                                                     03-15-00007-CV
                                                                                             5271285
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                5/13/2015 3:17:59 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-15-00007-CV
                              _______________
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                        In the Court of Appeals                   AUSTIN, TEXAS

                        Third District of Texas               5/13/2015 3:17:59 PM
                                                                JEFFREY D. KYLE
                            Austin, Texas                             Clerk
                              _______________

                                 JOHN DOE,
                                                       APPELLANT
                                     V.

             BOARD OF DIRECTORS OF THE STATE BAR OF TEXAS,
                 COMMISSION FOR LAWYER DISCIPLINE, AND
                LINDA ACEVEDO IN HER OFFICIAL CAPACITY
      AS THE CHIEF DISCIPLINARY COUNSEL OF THE STATE BAR OF TEXAS,
                                                  APPELLEES
                            _______________

                    Appealed from the 126th District Court
                          Of Travis County, Texas
                   Honorable Scott Jenkins, Judge Presiding
                              _______________

                   APPELLEES’ UNOPPOSED MOTION FOR
                     LEAVE TO FILE AMENDED BRIEF

                              _______________

LINDA A. ACEVEDO                          CYNTHIA CANFIELD HAMILTON
CHIEF DISCIPLINARY COUNSEL                SENIOR APPELLATE COUNSEL

LAURA BAYOUTH POPPS                       OFFICE OF THE CHIEF DISCIPLINARY
DEPUTY COUNSEL FOR ADMINISTRATION         COUNSEL
                                          STATE BAR OF TEXAS
                                          P.O. BOX 12487
                                          AUSTIN, TEXAS 78711-2487
                                          512.427.1350; 1.877.953.5535
                                          FAX: 512.427.4167
                              No. 03-15-00007-CV
                               _______________

                           In the Court of Appeals
                           Third District of Texas
                               Austin, Texas
                                _______________

                                    JOHN DOE,
                                                          APPELLANT
                                        V.

              BOARD OF DIRECTORS OF THE STATE BAR OF TEXAS,
                  COMMISSION FOR LAWYER DISCIPLINE, AND
                 LINDA ACEVEDO IN HER OFFICIAL CAPACITY
       AS THE CHIEF DISCIPLINARY COUNSEL OF THE STATE BAR OF TEXAS,
                                                   APPELLEES
                             _______________

                       Appealed from the 126th District Court
                             Of Travis County, Texas
                      Honorable Scott Jenkins, Judge Presiding
                                _______________

                     APPELLEES’ UNOPPOSED MOTION FOR
                       LEAVE TO FILE AMENDED BRIEF
                             _______________


TO THE HONORABLE COURT OF APPEALS:

      Appellees, the Board of Directors of the State Bar of Texas, the Commission

for Lawyer Discipline, and Linda Acevedo in her official capacity as the Chief

Disciplinary Counsel of the State Bar of Texas, asks the Court, under the authority
of Rule 38.7 of the Texas Rules of Appellate Procedure, for leave to file an

amended brief in this matter.

                                                I.

     The Commission filed its brief on May 11, 2015. An amended brief is being

filed at the same time as the instant motion.

     The Commission seeks to file an amended brief because the amended version

has been edited for clarity and readability. No new cases or authorities have been

added. The amending of Appellees’ brief will prevent confusion and thereby aid

the Court in resolving this matter appropriately.

     Appellant does not oppose this motion.

                                            III.

      For these reasons, Appellees asks the Court to grant permission for leave to

file an amended brief.

                                       RESPECTFULLY SUBMITTED:

                                       LINDA A. ACEVEDO
                                       CHIEF DISCIPLINARY COUNSEL

                                       LAURA BAYOUTH POPPS
                                       DEPUTY COUNSEL FOR ADMINISTRATION

                                       CYNTHIA CANFIELD HAMILTON
                                       SENIOR APPELLATE COUNSEL

                                       OFFICE OF THE       CHIEF    DISCIPLINARY
                                       COUNSEL
                                       P.O. BOX 12487
                                      AUSTIN, TEXAS 78711-2487
                                      512.427.1350; 1.877.953.5535
                                      FAX: 512.427.4167


                                      /s/ Cynthia Canfield Hamilton
                                      CYNTHIA CANFIELD HAMILTON
                                      SENIOR APPELLATE COUNSEL
                                      STATE BAR OF TEXAS
                                      STATE BAR CARD NO. 00790419
                                      ATTORNEYS FOR APPELLEES

                           CERTIFICATE OF CONFERENCE

This is to certify that the undersigned attorney spoke with one of Appellant’s
attorneys of record, Jennifer Jasper, by phone on May 13, 2015, regarding this
motion. Ms. Jasper indicated that Appellant does not oppose the motion.

                                      /s/ Cynthia Canfield Hamilton
                                      CYNTHIA CANFIELD HAMILTON
                                      SENIOR APPELLATE COUNSEL
                                      STATE BAR OF TEXAS


                             CERTIFICATE OF SERVICE

This is to certify that the above and foregoing Unopposed Motion for Leave to File
Amended Brief of the Board of Directors of the State Bar of Texas, Commission
for Lawyer Discipline, and Linda Acevedo, in her capacity as the Chief
Disciplinary Counsel of the State Bar of Texas, has been served on Appellant, John
Doe, by and through his attorneys of record, Mr. Gaines West, Ms. Jennifer Jasper,
and Mr. Rob George, West Webb, Allbritton & Gentry, by electronic service
through this Court’s electronic filing service provider on the 13th day of May 2015.


                                      /s/ Cynthia Canfield Hamilton
                                      CYNTHIA CANFIELD HAMILTON
                                      SENIOR APPELLATE COUNSEL
                                      STATE BAR OF TEXAS